SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 June 29, 2011 (Date of Report) ALANCO TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) 0-9437 (Commission File No.) ARIZONA86-0220694 (State or other jurisdiction)(IRS Employer Identification No.) 15, SUITE 3, SCOTTSDALE, ARIZONA85260 (Address of Principal Executive Office)(Zip Code) (480) 607-1010 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): () Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) () Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) () Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) () Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. Alanco Technologies, Inc. executed adefinitive mergeragreementon June 28, 2011with YuuZoo Corporation, a leading global provider of mobile targeted social networks, targeted advertsisng and mobile payment systems. Exhibit 99.1Agreementand Plan of Reorganization between Alanco Technologies, Inc. and YuuZoo Corporation BVI Exhibit 99.2Alanco Technologies, Inc. press release dated June 29, 2011 titled Alanco Announces Definitive Merger Agreement with YuuZoo Corporation, a Leading Global MobileSocial Networking Company 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Alanco Technologies, Inc. By/s/ John A. Carlson Name: John A. Carlson Title:Director, Executive VP and CFO Date: June 29, 2011 2
